         Case 20-12657-mdc                          Doc         Filed 10/09/20 Entered 10/09/20 16:53:34                                       Desc Main
                                                                Document      Page 1 of 6
 Fill in this information to identify the case:

 Debtor 1                  Crystal Puriefoy-Davis
                           aka Crystal Puriefoy aka Crystal Davis
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:             Eastern        District of          Pennsylvania
                                                                                            (State)
 Case number                                    20-12657-MDC



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                          12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                  U.S. Bank National Association, as Trustee,                        Court claim no. (if known):                       1-1
                                   successor in interest to Bank of America, National
                                   Association as Trustee as successor by merger to
                                   LaSalle Bank National Association as Trustee for
                                   EMC Mortgage Loan Trust 2005-A, Mortgage
                                   Loan Pass-Through Certificates, Series 2005-A
                                   C/O Specialized Loan Servicing, LLC

Last four digits of any number you use to                                                             Date of payment change:
identify the debtor's account:                                                    1080                Must be at least 21 days after date of       11/01/2020
                                                                                                      this notice



                                                                                                      New total payment:
                                                                                                      Principal, interest, and escrow, if any $745.99

Part 1:                Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
    No
    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:

                          Current escrow payment:          $223.20                                    New escrow payment:            $224.35

Part 2:                Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
    rate account?
    No
    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

                         Current interest rate:                                    %                  New interest rate:                               %

                         Current principal and interest payment               $                       New principal and interest payment:      $

Part 3:                Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)
                         Reason for change:
                         Current mortgage payment:             $                                       New mortgage payment:         $




Official Form 410S1                                                 Notice of Mortgage Payment Change                                                      Page 1
PmtChgForm1215
4129-N-7902
       Case 20-12657-mdc                          Doc      Filed 10/09/20 Entered 10/09/20 16:53:34                               Desc Main
                                                           Document      Page 2 of 6
Debtor 1                                       Crystal Puriefoy-Davis                          Case Number (if known)            20-12657-MDC
                          First Name              Middle Name           Last Name



Part 4:      Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and t elephone number.
Check the appropriate box.

                        I am the creditor.

                       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


    
                                                                                    




     /s/ John J. Rafferty                                                                 Date      10/09/2020
       Signature


Print:             John J. Rafferty                                                        Title    Authorized Agent for Specialized Loan Servicing,
                    First Name            Middle Name             Last Name                         LLC



Company            Bonial & Associates, P.C.


Address            14841 Dallas Parkway, Suite 425
                   Number                Street

                   Dallas, Texas 75254
                   City                  State                   Zip Code


Contact phone              (972) 643-6600                           Email     POCInquiries@BonialPC.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                               Page 2
PmtChgForm1215
4129-N-7902
Case 20-12657-mdc              Doc      Filed 10/09/20 Entered 10/09/20 16:53:34                      Desc Main
                                        Document      Page 3 of 6


            CERTIFICATE OF SERVICE OF NOTICE OF MORTGAGE PAYMENT CHANGE


I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before October 9, 2020 via electronic notice unless otherwise stated.

Debtor               Via U.S. Mail
Crystal Puriefoy-Davis
6827 Finch Place
Philadelphia, PA 19142


Debtors' Attorney
DAVID M. OFFEN
The Curtis Center
601 Walnut Street
Suite 160 W
Philadelphia, PA 19106

Chapter 13 Trustee
William C. Miller, Esq.
P.O. Box 1229
Philadelphia, PA 19105


                                                      Respectfully Submitted,
                                                      /s/ John J. Rafferty




PAYMENT CHANGE NOTICE - CERTIFICATE OF SERVICE                                                           4129-N-7902
                                                                                                     PmtChgCOS_0001
Case 20-12657-mdc   Doc   Filed 10/09/20 Entered 10/09/20 16:53:34   Desc Main
                          Document      Page 4 of 6
Case 20-12657-mdc   Doc   Filed 10/09/20 Entered 10/09/20 16:53:34   Desc Main
                          Document      Page 5 of 6
Case 20-12657-mdc   Doc   Filed 10/09/20 Entered 10/09/20 16:53:34   Desc Main
                          Document      Page 6 of 6
